Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on August 13, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7-8, 11-18, 20 & 22-28 are rejected under 35 U.S.C. 103 as obvious over Gauthier et al. (Pub. No.: US 2020/0111890 A1) in view of Donald (Patent No.: US 3,465,214).

Regarding Claim 1, Gauthier et al. discloses a bipolar transistor, comprising:									a stack of an emitter, a base, and a collector (Par. 0044-0051; Fig. 1; emitter 122; base 112; collector 110); 											a first peripheral insulating trench around said bipolar transistor (not shown, but it’s presence is implied; the first insulating trench surrounds the device and isolates it from other neighboring devices); and 										a second insulating trench delimiting at least the surface of the collector (Par. 0044-0045; Fig. 1 – second insulating trench 106).								Gauthier et al.  does not explicitly disclose wherein said base is structured to have a comb shape including fingers oriented to extend in a plane orthogonal to a stacking direction of the stack						However, Donald teaches wherein said base is structured to have a comb shape including fingers oriented to extend in a plane orthogonal to a stacking direction of the stack (Col. 3, L 1-19; Figs. 1-4; base 14 consists of a central portion 15 provided with a series of fingers 16 extending therefrom (Fig. 1)).			It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Donald to adapt a bipolar transistor, comprising:  wherein said base is structured to have a comb shape including fingers oriented to extend in a plane orthogonal to a stacking direction of the stack of Gauthier et al. in order to improve the power handling capability of the transistor as taught by Donald (Col. 1, L 51-56). 
Regarding Claim 2, modified Gauthier et al., as applied to claim 1, discloses		         the transistor, wherein the second insulating trench is shallower than the first peripheral insulating trench (implied in light of the rejection of claim 1 above).
Regarding Claim 3, modified Gauthier et al., as applied to claim 1, discloses		         the transistor, wherein the first peripheral insulating trench delimits a semiconductor well forming a first portion of the collector (Par. 0044-0045; Fig. 1 – implied in light of the rejection of claim 1 above; N-well comprising 104 & 108).
Regarding Claim 4, modified Gauthier et al., as applied to claim 3, discloses		         the transistor, wherein the second insulating trench extends into said semiconductor well forming the first portion of the collector (Par. 0044-0045; Fig. 1 – second insulating trench 106; firat portion of the collector comprising layers 104 and 108 as shown in Fig. 1).
Regarding Claim 5, modified Gauthier et al., as applied to claim 3, discloses		         the transistor, wherein a second portion of the collector crosses the second insulating trench at its center, the second portion of the collector being in physical contact with the first portion of the collector (Par. 0047-0048; Fig. 1 – second portion of the collector 110).		
Regarding Claim 7, modified Gauthier et al., as applied to claim 4, discloses		         the transistor, wherein the second insulating trench is filled with an oxide (Par. 0054).
Regarding Claim 8, modified Gauthier et al., as applied to claim 3, discloses		         the transistor, wherein contacts on top of and in contact with the emitter, with the base, and with the first portion of the collector ((Par. 0052; Fig. 1 – contacts 128).
Regarding Claim 11, modified Gauthier et al., as applied to claim 1, discloses		         the transistor, further comprising an electrical contact for said base, wherein the electrical contact is physically connected to the base at one or more of the fingers (Donald - Col. 3, L 1-33; Figs. 1-4).
Regarding Claim 12, modified Gauthier et al., as applied to claim 1, discloses		         the transistor, wherein the base comprises: a central base portion overlying the collector; and a further base portion laterally in contact with the central base portion and which includes the comb shape with the fingers extending perpendicularly away from the central base portion (Donald - Col. 3, L 1-33; Figs. 1-4).
Regarding Claim 13,  Gauthier et al. discloses a bipolar transistor, comprising:									a semiconductor substrate (Par. 0044-0045; Fig. 1 – substrate 102 (Si));				a first insulating trench extending into said semiconductor substrate (not shown, but it’s presence is implied; the first insulating trench surrounds the device and isolates it from other neighboring devices);											a semiconductor well over said semiconductor substrate and laterally delimited by said first insulating trench, said semiconductor well forming a first portion of a collector for the bipolar transistor (Par. 0044-0045; Fig. 1 – N-well comprising 104 & 108);				a second insulating trench extending into, but not completely through, said semiconductor well (Par. 0044-0045; Fig. 1 – second insulating trench 106);				a second portion of the collector for the bipolar transistor positioned within the second insulating trench and in contact with the semiconductor well (Par. 0047-0048; Fig. 1 – second portion of the collector 110);										a base for the bipolar transistor, said base including a first base portion stacked on top of the second portion of the collector and a second base portion extending laterally away from the first base portion over the second insulating trench (Par. 0049-0050; Fig. 1 – first base portion 112; second base portion 116); and										an emitter for the bipolar transistor, said emitter stacked on top of the first portion of the base (Par. 0051; Fig. 1 –.emitter 122).									Gauthier et al. does not explicitly disclose a second base portion structured to have a comb shape including fingers extending laterally away from the first base portion.									However, Donald teaches a second base portion structured to have a comb shape including fingers extending laterally away from the first base portion (Col. 3, L 1-19; Figs. 1-4; base 14 consists of a first base portion (central portion) 15 provided with a second base portion 16 in the form of a series of fingers extending therefrom (Fig. 1)).										It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Donald to adapt a bipolar transistor, comprising:  a second base portion structured to have a comb shape including fingers extending laterally away from the first base portion of Gauthier et al.  in order to improve the power handling capability of the transistor as taught by Donald (Col. 1, L 51-56). 
Regarding Claim 14, modified Gauthier et al., as applied to claim 13, discloses       the transistor, wherein the second insulating trench is shallower than the first insulating trench (implied in light of the rejection of claim 13 above).
Regarding Claim 15, modified Gauthier et al., as applied to claim 13, discloses       the transistor, wherein second insulating trench shapes the semiconductor well forming said first portion of the collector to have a first part having a first thickness where the second portion of the collector for the bipolar transistor positioned and to have a second part having a second thickness greater than the first thickness that peripherally surrounds the second insulating trench (see annotated Fig. 1 below).

    PNG
    media_image1.png
    693
    951
    media_image1.png
    Greyscale

Regarding Claim 16, modified Gauthier et al., as applied to claim 15, discloses       the transistor, wherein further comprising a collector electrical contact at the second part of the semiconductor well (Par. 0052; Fig. 1).
Regarding Claim 17, modified Gauthier et al., as applied to claim 15, discloses       the transistor, wherein an upper surface of the second part of the semiconductor well is coplanar with an upper surface of an insulating material filling the first insulating trench (see Fig. 6 or 12B – this prior art teaches various embodiments; some of the embodiments teach an upper surface of the second part of the semiconductor well is coplanar with an upper surface of an insulating material filling the first insulating trench (corresponding to Fig. 6 or 12B); and some of the other embodiments teach an upper surface of the second part of the semiconductor well is not coplanar with an upper surface of an insulating material filling the first insulating trench (corresponding to Fig. 1))..
Regarding Claim 18, modified Gauthier et al., as applied to claim 15, discloses       the transistor, further comprising a base electrical contact at the fingers of the second base portion (Donald – Col. 3, L 1-33; Figs. 1-4).
Regarding Claim 20, modified Gauthier et al., as applied to claim 13, discloses       the transistor, wherein the second insulating trench is filled with an insulating material (Par. 0054).
Regarding Claim 22,  Gauthier et al. discloses a manufacturing method, comprising:							forming a first insulating trench in a substrate which includes a semiconductor well, said first insulating trench laterally delimiting the semiconductor well (Par. 0044-0045; Fig. 1 – N-well comprising 104 & 108; first insulating trench is not explicitly shown, but it’s presence is implied; the first insulating trench surrounds the device and isolates it from other neighboring devices);												forming a second insulating trench, shallower than the first insulating trench, in the semiconductor well to define a first portion of a collector for a bipolar transistor (Par. 0044-0045; Fig. 1 – second insulating trench 106);							forming a stack of layers in the second insulating trench which provide a second portion of the collector, a first portion of a base for the bipolar transistor, and an emitter for the bipolar transistor (Par. 0047-0051; Fig. 1 – second portion of the collector 110; first portion 112 of the base; emitter 122); and											etching a further layer to form a second portion of the base oriented to extend in a plane orthogonal to a stacking direction of the stack of layers (Par. 0049-0050; Fig. 1 – first base portion 112; second base portion 116)..							Gauthier et al. does not explicitly disclose 						   etching a further layer to form a second portion of the base to have a structure in a comb shape including fingers oriented to extend in a plane orthogonal to a stacking direction of the stack of layers.														However, Donald teaches etching a further layer to form a second portion of the base to have a structure in a comb shape including fingers oriented to extend in a plane orthogonal to a stacking direction of the stack of layers (Col. 3, L 1-19; Figs. 1-4; base 14 consists of a first base portion (central portion) 15 provided with a second base portion 16 in the form of a series of fingers extending therefrom (Fig. 1)).												It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Donald to adapt a manufacturing method, comprising:  etching a further layer to form a second portion of the base to have a structure in a comb shape including fingers oriented to extend in a plane orthogonal to a stacking direction of the stack of layers of Gauthier et al.  in order to improve the power handling capability of the transistor as taught by Donald (Col. 1, L 51-56). 
Regarding Claim 23, modified Gauthier et al., as applied to claim 22, discloses       the method, further comprising, after forming the second insulating trench: 			filling the second insulating trench with a material (Par. 0053-0055; Figs. 2A-2B); and		forming an opening extending through said material to reach the semiconductor well (Par. 0065-0067; Fig. 3A – opening 300);							wherein forming the stack of layers includes placing material for the second portion of the collector in said opening (Par. 0065-0067; Fig. 3A – the second portion of the collector 110).
Regarding Claim 24, modified Gauthier et al., as applied to claim 23, discloses       the method, further comprising: 								depositing said further layer for the second portion of the base to extend over the material filling the second insulating trench (Par. 0078-0079; Figs. 1, 2B & 6 – further layer 202 (Fig. 2B)); and											wherein forming the opening comprises forming the opening to extend through said layer of material (Figs. 1 & 3A).
Regarding Claim 25, modified Gauthier et al., as applied to claim 24, discloses       the method, wherein forming the stack of layers includes placing material for the first portion of the base in said opening (Fig. 3B – first portion of the base 112).
Regarding Claim 26, modified Gauthier et al., as applied to claim 23, discloses       the method, further comprising removing said material filling the second insulating trench after etching said further layer (Figs. 2A-3A).
Regarding Claim 27, modified Gauthier et al., as applied to claim 22, discloses       the method, further comprising forming contacts on top of and in contact with the emitter, the second portion of the base, and the first portion of the collector (Par. 0052; Fig. 1 – contacts 128).
Regarding Claim 28, modified Gauthier et al., as applied to claim 27, discloses       the method, wherein the contacts with the second portion of the base are made to the fingers (Donald – Figs. 1-4).


Claims 6. 10 & 19 are rejected under 35 U.S.C. 103 as obvious over Gauthier et al. (Pub. No.: US 2020/0111890 A1) and Donald (Patent No.: US 3,465,214), as applied to claim 4, 1 & 13.

Regarding Claim 6, modified Gauthier et al., as applied to claim 4, does not explicitly disclose		         									the transistor, wherein the second insulating trench is filled with one of: air, a gas, or a partial vacuum.												However, the Examiner takes OFFICIAL NOTICE that the transistor, wherein the second insulating trench is filled with one of: air, a gas, or a partial vacuum is well known in the art. Even Gauthier et al. teaches use of air pockets 120 (Par. 0050 & 0104) as insulating structures.													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the industry to adapt the transistor, wherein the second insulating trench of Gauthier et al. is filled with one of: air, a gas, or a partial vacuum in order to reduce stray capacitances.
	
Regarding Claim 10, modified Gauthier et al., as applied to claim 1, discloses		         the transistor, wherein a depth of the second insulating trench is in the order of 50 nm (Par. 0046). 												Modified Gauthier et al., as applied to claim 1, does not explicitly discloses             the transistor, wherein a depth of the first peripheral insulating trench is in the order of 100 nm.		It is well-known in the art that the depth of the first peripheral insulating trench should be such that it would completely isolate the surrounded device from its neighboring devices. It also should not be unnecessarily too deep as it would increase the production cost and add to complexity.													 Modified Gauthier et al. discloses the claimed invention except for the transistor, wherein a depth of the first peripheral insulating trench is in the order of 100 nm. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the transistor, wherein a depth of the first peripheral insulating trench is in the order of 100 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
				
Regarding Claim 19, modified Gauthier et al., as applied to claim 13, does not explicitly disclose		         									the transistor, wherein the second insulating trench is filled with one of: air, a gas, or a partial vacuum.												However, the Examiner takes OFFICIAL NOTICE that the transistor, wherein the second insulating trench is filled with one of: air, a gas, or a partial vacuum is well known in the art. Even Gauthier et al. teaches use of air pockets 120 (Par. 0050 & 0104) as insulating structures.													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the industry to adapt the transistor, wherein the second insulating trench of Gauthier et al. is filled with one of: air, a gas, or a partial vacuum in order to reduce stray capacitances.	


Claims 1-4, 7-8 & 11-12 are rejected under 35 U.S.C. 103 as obvious over Donald (Patent No.: US 3,465,214) in view of Leidy et al. (Pub. No.: US 2015/0137186 A1).

Regarding Claim 1, Donald discloses a bipolar transistor, comprising:									a stack of an emitter, a base, and a collector (Col. 3, L 1-19; Figs. 1-4; emitter 17;	base 14; collector 11); 											wherein said base is structured to have a comb shape including fingers oriented to extend in a plane orthogonal to a stacking direction of the stack (Col. 3, L 1-19; Figs. 1-4; base 14 consists of a central portion 15 provided with a series of fingers 16 extending therefrom (Fig. 1)); and 													a first peripheral insulating trench around said bipolar transistor (Col. 3, L 1-19; Figs. 1-4 – first peripheral insulating trench 12).								Donald does not explicitly disclose a second insulating trench delimiting at least the surface of the collector.					However, Leidy et al. teaches a second insulating trench delimiting at least the surface of the collector (Par. 0081-0082; Fig. 23 - second insulating trench 890; collector 820; clearly the second insulating trench 890 delimits surface of at least some portion of collector 820).								It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Leidy et al.  to adapt a bipolar transistor, comprising:  a second insulating trench delimiting at least the surface of the collector of Donald in order to minimize parasitic capacitance between base and collector as taught by Leidy et al. (Par. 0082). 
Regarding Claim 2, modified Donald, as applied to claim 1, discloses		         the transistor, wherein the second insulating trench is shallower than the first peripheral insulating trench (see rejection of claim 1; transistor of Donald modified according to the teaching of Leidy et al. would result in a transistor wherein the second insulating trench is shallower than the first peripheral insulating trench).
Regarding Claim 3, modified Donald, as applied to claim 1, discloses		         the transistor, wherein the first peripheral insulating trench delimits a semiconductor well forming a first portion of the collector (Donald – Figs. 1-4).
Regarding Claim 4, modified Donald, as applied to claim 3, discloses		         the transistor, wherein the second insulating trench extends into said semiconductor well forming the first portion of the collector (see rejection of claim 1; transistor of Donald modified according to the teaching of Leidy et al. would result in a transistor wherein the second insulating trench is shallower than the first peripheral insulating trench). 
Regarding Claim 7, modified Donald, as applied to claim 4, discloses		         the transistor, wherein the second insulating trench is filled with an oxide (Leidy et al. – Par. 0081).
Regarding Claim 8, modified Donald, as applied to claim 3, discloses		         the transistor, wherein contacts on top of and in contact with the emitter, with the base, and with the first portion of the collector (Donald - Col. 3, L 1-33; Figs. 1-4 – emitter contact 23, base contact 31 and collector contact 27; also see Leidy et al. – Fig. 23).
Regarding Claim 11, modified Donald, as applied to claim 1, discloses		         the transistor, further comprising an electrical contact for said base, wherein the electrical contact is physically connected to the base at one or more of the fingers (Donald - Col. 3, L 1-33; Figs. 1-4).
Regarding Claim 12, modified Donald, as applied to claim 1, discloses		         the transistor, wherein the base comprises: a central base portion overlying the collector; and a further base portion laterally in contact with the central base portion and which includes the comb shape with the fingers extending perpendicularly away from the central base portion (Donald - Col. 3, L 1-33; Figs. 1-4). 


Claim 6.is rejected under 35 U.S.C. 103 as obvious over Donald (Patent No.: US 3,465,214) and Leidy et al. (Pub. No.: US 2015/0137186 A1), as applied to claim 4.

Regarding Claim 6, modified Donald, as applied to claim 4, does not explicitly disclose		         									        		the transistor, wherein the second insulating trench is filled with one of: air, a gas, or a partial vacuum.												However, the Examiner takes OFFICIAL NOTICE that the transistor, wherein the second insulating trench is filled with one of: air, a gas, or a partial vacuum is well known in the art.													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the industry to adapt the transistor, wherein the second insulating trench of modified Donald is filled with one of: air, a gas, or a partial vacuum in order to reduce stray capacitances.


Allowable Subject Matter
Claims 9 & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12/09/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812